DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 15, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “composite is about an order of magnitude higher.” The limitation “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 6, the claim recites “the skin has a thickness of from around 0.5 to about 1.5 mm.” The limitation “around” and “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 15, the claim recites “composite has a porosity of from around 0% to around 10%” The limitation “around” is not defined by the claim, the specification does not 
Regarding claim 16, the claim recites “from about 100 MPa to about 300 MPa” The limitation “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 18, the claim recites “specific gravity of from around 4 to around 6” The limitation “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 19, the claim recites “struts have a diameter of from about 0.5 mm to about 1 mm.” The limitation “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 20, the limitation “a volume fraction of the first metal in the…composite is from about 0.25mm to about 2mm.” Based on the examiner’s understanding of volume fraction, volume fraction should be dimensionless and range between 0 and 1. It is unclear how volume fraction can be in units of millimeters and can be greater than 1 unless it is actually volume ratio. For the purpose of examination the limitation will be interpreted as –a volume fraction of the first metal in the metal/metal interprenetrating phase composite is from about 0.25 to about 1--.
Regarding claim 20, the claim recites “a volume fraction of the first metal in the…composite is from about 0.25mm to about 2mm” The limitation “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13-15 is/are rejected under 35 U.S.C. 102a(1)/(2) as being anticipated by Tuffile (US 20160221083 A1). 
Regarding claim 1, Tuffile discloses a method (method of making composite material systems, par. 3) for preparing metal/metal interpenetrating phase composites (metallic skeleton infiltrated with a second metal, abstract), the method comprising: forming a preform (skeleton is produced through sintering by printing layer by layer, par. 15) using additive manufacturing, the preform defining a materially continuous three-dimensional open-cell mesh structure (steel skeleton has voids, par. 23, where the broadest reasonable interpretation of open-cell mesh structure can include porous structures with voids), 

pre-heating the preform to a first temperature less than the melting point of the first metal (after sintering, the parts can be cooled and then reheated for infiltration, par. 23, where the broadest reasonable interpretation of preheating is that the part is heated to a temperature before the next step); 
infiltrating the preform with a second metal in liquid form (infiltrant is in a liquid phase, par. 23), the second metal having a melting point lower than the melting point of the first metal (it is preferred that the infiltrant has a melting temperature below the sintered skeleton, par. 24); and 
allowing the second metal to cool and form a solid matrix (after infiltration the part has a residual porosity in the range of 0-5%, par. 23, where the broadest reasonable interpretation of solid matrix includes any matrix that has solid materials in it), wherein the solid matrix defines a continuous material network (part has a residual porosity of 0-5%, par. 23; where the broadest reasonable interpretation of “continuous material network” includes any network where the material has at least one continuous connection from one end of the material to the other).  
Regarding claim 13, Tuffile discloses a method for preparing metal/metal interpenetrating phase composites (method of making composite material systems, par. 3), the method comprising:  
selecting a preform geometry including a continuous three-dimensional open-cell mesh; preparing a print file encoding the preform geometry; using the print file to print a preform having the preform geometry using an additive manufacturing device, (one of ordinary skill in the art would know that in additive manufacturing, part of the process involves selecting a geometry, preparing a print file encoding the geometry, and using the file to print using an additive manufacturing device)

pre-heating the preform to a first temperature less than the melting point of the first metal (after sintering, the parts can be cooled and then reheated for infiltration, par. 23, where the broadest reasonable interpretation of preheating is that the part is heated to a temperature before the next step); 
infiltrating the preform with a second metal in liquid form (infiltrant is in a liquid phase, par. 23), the second metal having a melting point lower than the melting point of the first metal (it is preferred that the infiltrant has a melting temperature below the sintered skeleton, par. 24); and 
Regarding claim 14, Tuffile discloses the method of claim 13, wherein the additive manufacturing device prints using selective laser melting (layerwise construction can be understood as a process that include powder bed fusion with a laser, par. 4).  
Regarding claim 15, Tuffile discloses the method of claim 13, wherein the metal/metal interpenetrating phase composite has a porosity of from around 0% to around 10% (part has a residual porosity of 0-5%, par. 23).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-4, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile in view of Liu (US 20020189405) and 
Wang, Q. G., et al. "Fatigue behavior of A356-T6 aluminum cast alloys. Part I. Effect of casting defects." Journal of light metals 1, no. 1 (2001): 73-84.
Regarding claim 2, Tuffile discloses the method of claim 1, wherein the first metal is 316L (type 316 stainless steel, par. 5; additionally, one of ordinary skill in the art would be able to select any metal useful for printing, including 316L) and the second metal is A356 (one of ordinary skill in the art would be able to select any metal useful for infiltration of a metal/metal matrix, including A356).  
	Furthermore, 316L is known to be used for 3D printing (316 stainless steel powder, par. 25, Liu US20020189405) and A356 is commonly known to be used as an aluminum casting alloy (Wang, introduction). Therefore, one of ordinary skill in the art would be able to select and choose the type of metal to be used as the first and second metal based on the design constraints.
	Additionally, it is noted that the combination of the teachings above yield a metal/metal composite that is the same as claimed by the applicants. And if the structure and material of the composite is the same, the inherent material properties that come from the composite are also the same.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile to incorporate the teachings of Liu and Wang and select material 316L and A356. One of ordinary skill in the art would be able to select and choose the type of metal to be used as the first and second metal based on design constraints, and as shown by Liu and Wang, 316L and A356 are well known metals to be used in additive manufacturing and casting. 
Regarding claim 3, the examiner takes the position of claim 2, where the selection of metal material 316L and A356 would have been obvious to one of ordinary skill in the art. The resulting combination of Tuffile in view of Liu and Wang would inherently result in the following limitation, wherein the metal/metal interpenetrating phase composite has a strain to failure that is greater than a strain to failure of the second metal.  
Since Tuffile recites all the method steps to creating the interpenetrating phase composite and it would be obvious to one of ordinary skill in the art to choose metal material 316L and A356, the composite’s mechanical properties would be inherent.
Regarding claim 4, Tuffile in view of Liu and Wang would inherently result in the following limitation the method of claim 3, wherein the strain to failure of the metal/metal interpenetrating phase composite is about an order of magnitude higher than the strain to failure of the second metal.  
Since Tuffile recites all the method steps to creating the interpenetrating phase composite and it would be obvious to one of ordinary skill in the art to choose metal material 316L and A356, the composite’s mechanical properties would be inherent.
Regarding claim 16, the examiner takes the position of claim 2, where the selection of metal material 316L and A356 would have been obvious to one of ordinary skill in the art. The resulting combination of Tuffile in view of Liu and Wang would inherently result in the following limitation, the method of claim 13, wherein the metal/metal interpenetrating phase composite has a 0.2% offset yield strength, sigma_y of from about 100 MPa to about 300 MPa.  
Since Tuffile recites all the method steps to creating the interpenetrating phase composite and it would be obvious to one of ordinary skill in the art to choose metal material 316L and A356, the composite’s mechanical properties would be inherent.
Regarding claim 18, the examiner takes the position of claim 2, where the selection of metal material 316L and A356 would have been obvious to one of ordinary skill in the art. Tuffile also teaches 316L_spec) and A356 has a specific gravity of 2.55 (see article, “Optimizing Aluminum’s Tensile Properties”). 
The resulting combination of Tuffile in view of Liu and Wang and the volume fraction taught by Tuffile will result in a specific gravity ranging between 4.7 and 7 assuming 0% porosity, where the specific gravity of 7 is around 6 and therefore still reads on the limitation. If the porosity was greater than 0%, ranging between 0%-5%, the specific gravity taught by the combination above would still lie within the claimed range.  
Regarding claim 20, Tuffile discloses the method of claim 13, wherein a volume fraction of the first metal in the metal/metal interpenetrating phase composite is from about 0.25 to about 1 (note that the volume fraction range is interpreted in view of 112(b) rejection, where a volume fraction is dimensionless and does not exceed 1,
final volume ratio of infiltrant to steel skeleton is in the range of 15/85 to 60/40, which translates to the steel skeleton having a volume fraction of 0.4 to 0.85 compared to the total composite volume assuming a 0% porosity, par. 23; it is understood by the examiner that the volume ratio that Tuffile uses does not include porosity and only based on the volume ratio between the two metals, though if a porosity range of 0-5% was included the volume fraction range would lie within the claim limitation)

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile in view of Cook (US 20170107764 A1)
Regarding claim 5, Tuffile does not disclose the method of claim 1, wherein the preform includes a skin encapsulating the open-cell mesh structure and defining an ingate.
Cook discloses a metal composite matrix with crystalline shaped 3D printed structures wherein the preform includes a skin (mold assembly 300, Fig. 3) encapsulating the open-cell mesh structure and defining an ingate (conduit 326, where the binder material is distributed into the infiltration chamber, Fig. 3, par. 30).  
Regarding claim 6, Tuffile in view of Cook does not disclose the method of claim 5, wherein the skin has a thickness of from around 0.5 to about 1.5 mm.  
However, one of ordinary skill in the art would be able to select the thickness of the mold assembly based on design constraint and process. 
Claim 7, 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile in view of 
Maskery, Ian, et al. "A mechanical property evaluation of graded density Al-Si10-Mg lattice structures manufactured by selective laser melting." Materials Science and Engineering: A 670 (2016): 264-274.
Regarding claim 7, Tuffile does not disclose the method of claim 1, wherein the three-dimensional open-cell mesh structure defines a lattice having body-centered cubic symmetry.
Maskery discloses a method of laser sintering lattice structures, wherein the three-dimensional open-cell mesh structure defines a lattice having body-centered cubic symmetry (lattice comprised of cells of the body-centered cubic type).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile to incorporate the teachings of Maskery and use mesh lattices that are body-centered cubic. Doing so would have the benefit of working with a lattice structure that has been well tested experimentally and theoretically (pg. 1262, Col 2, par. 1, Maskery) which will allow one of ordinary skill in the art to rely on those theories and experiments to help in understanding the mechanical properties of the lattice. Additionally, one of ordinary skill in the art would be able to select a body-centered cubic type since that type of lattice is well known (pg. 1262, Col 
Regarding claim 10, Tuffile does not disclose the method of claim 1, wherein the preform is a functionally-graded preform, wherein a geometry of the three-dimensional open-cell mesh structure varies as a function of position within the preform. 
Maskery discloses a method of laser sintering lattice structures wherein the preform is a functionally-graded preform, wherein a geometry of the three-dimensional open-cell mesh structure varies as a function of position within the preform (graded density lattice structures, where the density and thickness of the struts increase in diameter as a function of position within the lattice, experimental details Sec. 2.1, Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile to incorporate the teachings of Maskery and have graded density lattice structures. Doing so would have the benefit of enabling a progressive mechanical response to a static or dynamic load (conclusion, Maskery). It is known that a metal composite’s mechanical properties is in part due to the preform lattice structure (par. 26, Tuffile) and therefore one of ordinary skill in the art would be motivated to consider Maskery’s teaching as relevant art since it improves on the mechanical properties of the lattice structure.
Regarding claim 11, Tuffile does not disclose the method of claim 10, wherein the three-dimensional open-cell mesh structure includes struts each having a strut diameter wherein strut diameter decreases along a major dimension of the preform, 
Maskery discloses a method of laser sintering lattice structures wherein the three-dimensional open-cell mesh structure includes struts each having a strut diameter wherein strut diameter decreases 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile to incorporate the teachings of Maskery and have graded density lattice structures. Doing so would have the benefit of enabling a progressive mechanical response to a static or dynamic load (conclusion, Maskery). Although Maskery does not disclose infiltrating their lattice structure with a second liquid metal, it is known that metal composite’s mechanical properties is in part due to the preform lattice structure (par. 26, Tuffile) and therefore one of ordinary skill in the art would be motivated to consider Maskery’s teaching as relevant art.
Regarding claim 19, Tuffile does not disclose the method of claim 13, wherein the three-dimensional open-mesh structure includes struts wherein the struts have a diameter of from about 0.5 mm to about 1 mm.  
Maskery discloses a lattice structure wherein the three-dimensional open-mesh structure includes struts wherein the struts have a diameter of from about 0.5 mm to about 1 mm (struts have a thickness of 0.91 mm to 0.42 mm, pg. 267, Col 1, par. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile to incorporate the teachings of Maskery and have graded density lattice structures with strut thickness of 0.91 mm to 0.42 mm. Doing so would have the benefit of enabling a progressive mechanical response to a static or dynamic load (pg. 273, Col 1 par. 2, Maskery). Although Maskery does not disclose infiltrating their lattice structure with a second liquid metal, it is known that metal composite’s mechanical properties is in part due to the preform lattice structure (par. 26, Tuffile) and therefore one of ordinary skill in the art would be motivated to consider Maskery’s teaching as relevant art.
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile in view of J. Cook (US 20180027914).
Regarding claim 8, Tuffile does not disclose the method of claim 1, wherein the three-dimensional open-cell mesh structure defines a stretch-dominated lattice. 
J. Cook discloses a hollow cell impact structure made of additive manufacturing (par. 1 and 103), wherein the three-dimensional open-cell mesh structure defines a stretch-dominated lattice (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile to incorporate the teachings of J. Cook and use stretch-dominated lattice. Doing so would yield structures that have higher modulus and yield stress (par. 86, J. Cook). It is known that metal composite’s mechanical properties is in part due to the preform lattice structure (par. 26, Tuffile) and therefore one of ordinary skill in the art would be motivated to consider J. Cook’s teaching as relevant art since it improves on the mechanical properties of the lattice structure.
Regarding claim 9, Tuffile does not disclose the method of claim 1, wherein the three-dimensional open-cell mesh structure defines a bending-dominated lattice. 
J. Cook discloses a hollow cell impact structure made of additive manufacturing (par. 1 and 103), wherein the three-dimensional open-cell mesh structure defines a bending-dominated lattice (bending-dominated lattice, par. 70).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile to incorporate the teachings of J. Cook and use bending-dominated lattice. Doing so would yield structures that have higher modulus and yield stress (par. 86, J. Cook). It is known that metal composite’s mechanical properties is in part due to the preform lattice structure (par. 26, Tuffile) and therefore one of ordinary skill in the art would be motivated to consider J. Cook’s teaching as relevant art since it improves on the mechanical properties of the lattice structure.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile in view of Sharp (US 20120215310).
Regarding claim 12, Tuffile does not disclose the method of claim 1, wherein the three-dimensional open-cell mesh structure includes struts, wherein the struts include a cross-section conforming to a dendritic shape, 
Sharp discloses a porous structure with struts that have branching structures wherein the three-dimensional open-cell mesh structure includes struts, wherein the struts include a cross-section conforming to a dendritic shape (strut 806 that has branching struts 802, Fig. 8, where if you took a cross-section at the nodes 804, Fig. 9A, you would see branching out struts; where the broadest reasonable interpretation of dendritic shape includes struts that extend from a central location; additionally, it is noted that the limitation “struts include a cross-section” does not limit the cross-section being uniform along the length of the strut and that an “x” shaped cross-section would also read dendritic shape).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile to incorporate the teachings of Sharp and use struts with cross-section in a dendritic shape. Doing so would have the benefit of increasing the strength of the structure (par. 88, Sharp). Although Sharp does not disclose infiltrating their porous structure with a second liquid metal, it is known that metal composite’s mechanical properties is in part due to the preform lattice structure (par. 26, Tuffile) and therefore one of ordinary skill in the art would be motivated to consider Sharp’s teaching as relevant art since it improves on the porous structure’s mechanical properties.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile in view of Kennerknecht (US 5394930).
Regarding claim 17, Tuffile does not disclose the method of claim 13 further comprising mounting the preform in plaster.
One of ordinary skill in the art would know that plaster can be used as the mold to surround the preform. It is well known that plaster can be used to surround a preform when infiltrating the preform with molten metal since plaster allows for gas matter to flow through but not liquid matter (Col 5 lines 5-10, Kennerknecht) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Portela (US 20200023584 A1) discloses a composite material system where the internal structure (10, Fig. 2A) can be made of metal (claim 29) using additive manufacturing and where the matrix phase (16) that infiltrates the structure can be made of metal (claim 65)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SIMPSON A CHEN/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761